                            UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF ARIZONA

 In re:                                           Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          STIPULATED ORDER CONTINUING
                Debtor.                   HEARING REGARDING SUN MARINA
                                          VALLEY DEVELOPMENT
                                          CORPORATION’S MOTION TO COMPEL
                                          PAYMENT OF POST-PETITION RENT


          Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor in

 possession (“Debtor”) in the above-captioned bankruptcy case, and Sun Marina Valley

 Development Corporation (“Sun Marina” and with the Debtor, the “Parties”) have stipulated

 and agreed to continue the hearing on Sun Marina’s Motion to Compel Payment of Post-Petition

 Rent [ECF No. 118] (“Motion”) from February 6, 2019 at 11:00 a.m. to February 13, 2019 at

 2:30 p.m. to allow the Parties additional time to negotiate a consensual resolution to the Motion.

          Based upon the foregoing, and good cause appearing therefor,

          IT IS HEREBY ORDERED vacating the hearing on the Motion currently scheduled

 for February 6, 2019 at 11:00 a.m., and setting a continued hearing on February 13, 2019 at

 2:30 p.m.

          IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

 Order upon the U.S. Trustee and those creditors and parties-in-interest requesting notice, and

 file a certificate of service thereof.

                                  DATED AND SIGNED ABOVE




 {00150942}
Case 2:18-bk-12041-BKM            Doc 143 Filed 02/05/19 Entered 02/05/19 15:47:25             Desc
                                   Main Document    Page 1 of 2
 APPROVED AS TO FORM AND CONTENT:

 ALLEN BARNES & JONES, PLC                     OSBORN MALEDON, P.A.


 /s/ HLB #19669                                /s/ Warren J. Stapleton (with permission)
 Hilary L. Barnes                              Warren J. Stapleton
 Attorneys for the Debtor                      Attorney for Sun Marina Valley Development
                                               Corporation




 {00150942}                           -2-
Case 2:18-bk-12041-BKM      Doc 143 Filed 02/05/19 Entered 02/05/19 15:47:25   Desc
                             Main Document    Page 2 of 2
